EX-99.h.1.vii Dated as of December 3, 2015 EXHIBIT A to the Administration Contract dated April 1, 2006 between UBS Asset Management (Americas) Inc. (formerly, UBS Global Asset Management (Americas) Inc.) and The UBS Funds 1.UBS Global Allocation Fund 2.UBS U.S. Large Cap Equity Fund 3.UBS U.S. Equity Opportunity Fund 4.UBS U.S. Small Cap Growth Fund 5.UBS Core Plus Bond Fund 6.UBS International Sustainable Equity Fund 7.UBS Emerging Markets Equity Fund 8.UBS Dynamic Alpha Fund 9.UBS U.S. Defensive Equity Fund 10.UBS Asset Growth Fund 11.UBS Equity Long-Short Multi-Strategy Fund 11.UBS Fixed Income Opportunities Fund 12.UBS Multi-Asset Income Fund 13.UBS Municipal Bond Fund 14.UBS Total Return Bond Fund
